Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
IDS filed 1/25/2021
The references cited on the IDS filed 1/25/2021 were considered not later than 3/5/21.  In an attempt to improve the readability of the serial numbers or other numeric information of some of the first – listed Foreign or NPL references on some of the sheets by examiner edits, the examiner inadvertently uploaded the blank IDS filed 1/25/21 in lieu of the examiner e-signed and dated “03/05/2021” IDS sheets.  The examiner regrets the error.
	To this examiner’s knowledge, the PTO systems do not enable time-efficient means of creating a new “examiner-signed and -dated” bearing a date (e.g., 3/5/2021) prior to the date on which the IDS form to be uploaded is created, i.e., today’s date of  03/17/2021.
	The references listed were considered by the examiner not later than 03/05/2021.  The examiner-signed and dated IDS attached to this Supplemental Notice of Allowability suggests inaccurately that they were not considered until 03/17/2021. 
	Applicant is requested in the future to review the legibility of top-box entries on the FOREIGH or NPL sections of IDS form 1449, e.g., A795 at sheet 19 of 49,

    PNG
    media_image1.png
    39
    852
    media_image1.png
    Greyscale

or A1028

    PNG
    media_image2.png
    58
    880
    media_image2.png
    Greyscale

or A1145

    PNG
    media_image3.png
    42
    925
    media_image3.png
    Greyscale



/CHESTER T BARRY/Primary Examiner, Art Unit 1779                                                                                                                                                                                                        571-272-1152